Exhibit 10.2
Form of Performance-Based Phantom Unit Award
Copano Energy, L.L.C.
Long-Term Incentive Plan
Grant of Performance Based Phantom Units
With DERs
Grantee:                    
Grant Date:                    

1.   Grant of Phantom Units with DERs. Copano Energy, L.L.C. (the “Company”)
hereby grants to you ___Phantom Units under the Copano Energy, L.L.C. Long-Term
Incentive Plan, as amended (the “Plan”) on the terms and conditions set forth
herein and in the Plan, which is incorporated herein by reference as a part of
this Agreement. This grant of Phantom Units includes a tandem Distribution
Equivalent Right (“DER”) grant with respect to each Phantom Unit. The Company
shall establish a DER bookkeeping account for you with respect to each Phantom
Unit granted hereunder that shall be credited with an amount equal to any cash
distributions made by the Company on a Unit during the period such Phantom Unit
is outstanding. In the event of any conflict between the terms of this Agreement
and the Plan, the Plan shall control. Capitalized terms used in this Agreement
but not defined herein shall have the meanings ascribed to such terms under the
Plan, unless the context requires otherwise.   2.   Vesting. Except as otherwise
provided in Paragraph 3 below, the Phantom Units hereby granted shall become
vested in accordance with the schedule on Exhibit A. Tandem DERs shall be
subject to vesting and forfeiture under the same terms and conditions as apply
to the Phantom Units to which they correspond and, to the extent vested, will be
paid at the time of payment of the vested Phantom Units to which they
correspond. Any Phantom Units granted hereunder as to which vesting has not
occurred by the May 15 following the end of the applicable Measurement Period
will be cancelled automatically without payment. If a Phantom Unit is forfeited,
the amount credited to your tandem DER account with respect to such Phantom Unit
shall be similarly forfeited.   3.   Events Occurring Prior to Vesting.

  (a)   Death or Disability. If, prior to becoming fully vested in the Phantom
Units hereby granted, you cease to be an employee of the Company or an Affiliate
as a result of your death or a disability that entitles you to benefits under
the Company’s or an Affiliate’s long-term disability plan, the Phantom Units
then held by you automatically will become fully vested at the Target level (as
set forth on Exhibit A) as of the Designated Vesting Date immediately following
the date of your death or disability.

 



--------------------------------------------------------------------------------



 



Exhibit 10.2
Form of Performance-Based Phantom Unit Award

  (b)   Other Terminations. If your employment with the Company or an Affiliate
terminates for any reason other than as provided in Paragraph 3(a) above, all
unvested Phantom Units then held by you automatically shall be forfeited.    
(c)   Copano Operations Ceases to be an Affiliate. If (i) Copano Operations
ceases to be an Affiliate, (ii) you are an employee of Copano Operations on that
date, and (iii) your employment is not transferred to the Company or an
Affiliate, the Phantom Units then held by you automatically will become fully
vested at the Target level (as set forth on Exhibit A) as of the Designated
Vesting Date (as defined below) that coincides with or immediately follows the
date Copano Operations ceases to be an Affiliate.     (d)   Change of Control.
All outstanding Phantom Units held by you automatically shall become fully
vested upon a Change of Control that occurs during the Performance Period at the
Target level.     (e)   Certain Definitions. For purposes of this Agreement, the
following terms shall have the meanings set forth below:

  (i)   “Designated Vesting Dates” shall be February 15, May 15, August 15 or
November 15.     (ii)   “employment with the Company” or being an “employee of
the Company” shall include being an employee, consultant or a director of the
Company or an Affiliate.

4.   Payment. As soon as administratively practicable after the vesting of a
Phantom Unit or Bonus Unit (as defined in Exhibit A), but not later than fifteen
business days thereafter, you shall be paid a Unit; provided, however, the
Committee may, in its sole discretion, direct that a cash payment be made to you
in lieu of the delivery of such Unit. Any such cash payment shall be equal to
the Fair Market Value of the Unit on the date of vesting of the Phantom Unit or
Bonus Unit, as applicable. If more than one Phantom Unit or Bonus Unit vests at
the same time, the Committee may elect to pay such vested Award in Units, cash
or any combination thereof, in its discretion. In addition, upon payment of a
vested Phantom Unit or Bonus Unit, as applicable, you shall be paid in cash the
amount of all tandem DERs credited to your account with respect to such vested
Phantom Unit or Bonus Unit, as applicable, without interest.   5.   Limitations
Upon Transfer. All rights under this Agreement shall belong to you alone and may
not be transferred, assigned, pledged, or hypothecated by you in any way
(whether by operation of law or otherwise), other than by will or the laws of
descent and distribution and shall not be subject to execution, attachment, or
similar process. Upon any attempt by you to transfer, assign, pledge,
hypothecate, or otherwise dispose of such rights contrary to the provisions in
this Agreement or the Plan, or upon the levy of any attachment or similar
process upon such rights, such rights shall immediately become null and void.  
6.   Restrictions. By accepting this grant, you agree that any Units which you
may acquire upon vesting of this award will not be sold or otherwise disposed of
in any manner which would constitute a violation of any applicable federal or
state securities laws. You also agree that (i) any certificates representing the
Units acquired under this award may bear such legend or legends as the Committee
deems appropriate in order to assure compliance with applicable securities laws,
(ii) the Company may refuse to register the transfer of the Units acquired under
this award on the

 



--------------------------------------------------------------------------------



 



Exhibit 10.2
Form of Performance-Based Phantom Unit Award

    transfer records of the Company if such proposed transfer would in the
opinion of counsel satisfactory to the Company constitute a violation of any
applicable securities law, and (iii) the Company may give related instructions
to its transfer agent, if any, to stop registration of the transfer of the Units
to be acquired under this award.   7.   Withholding of Tax. To the extent that
the grant, vesting or payment of a Phantom Unit or Bonus Unit (as defined on
Exhibit A) results in the receipt of compensation by you with respect to which
the Company or its Affiliate has a tax withholding obligation pursuant to
applicable law, the Company or its Affiliate is authorized to withhold from any
payment due under this Agreement or from any other compensation or other amount
owing to you the amount (in cash or Units that would otherwise be issued or
delivered to you) of any applicable taxes payable in respect of the lapse of
restrictions hereon and to take such other action as may be necessary in the
opinion of the Company or its Affiliate to satisfy its withholding obligations
for the payment of such taxes.   8.   Insider Trading Policy. The terms of the
Company’s Insider Trading Policy are incorporated herein by reference.   9.  
Binding Effect. This Agreement shall be binding upon and inure to the benefit of
any successor or successors of the Company and upon any person lawfully claiming
under you.   10.   Entire Agreement. This Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the Phantom Units granted hereby. Without limiting
the scope of the preceding sentence, all prior understandings and agreements, if
any, among the parties hereto relating to the subject matter hereof are hereby
null and void and of no further force and effect.   11.   Modifications. Except
as provided below, any modification of this Agreement shall be effective only if
it is in writing and signed by both you and an authorized officer of the
Company. Notwithstanding anything in the Plan or this Agreement to the contrary,
(a) if the Committee determines that the terms of this grant do not, in whole or
in part, satisfy the requirements of Section 409A of the Internal Revenue Code,
the Committee, in its sole discretion, may unilaterally modify this Agreement in
such manner as it deems appropriate to cause this Award to comply with or be
treated as exempt from such section and any regulations and guidance issued
thereunder, and (b) the Committee, in its sole discretion, may unilaterally
modify this Agreement in any manner that does not materially reduce your
benefit.   12.   Governing Law. This grant shall be governed by, and construed
in accordance with, the laws of the State of Texas, without regard to conflicts
of laws principles thereof.

            Copano Energy, L.L.C.
      By:           Name:   Douglas L. Lawing        Title:   Senior Vice
President and General Counsel     

 



--------------------------------------------------------------------------------



 



Exhibit 10.2
Form of Performance-Based Phantom Unit Award
Exhibit A
to
Grant of Performance Based Phantom Units
I. Definitions
Performance Period: The period beginning on May 1, 2008 and ending on April 30,
2011. The Performance Period would consist of three consecutive Measurement
Periods, as described below.
Measurement Periods: May 1, 2008 through April 30, 2009, May 1, 2009 through
April 30, 2010 and May 1, 2010 through April 30, 2011.
Performance Goal: The Performance Goal with respect to a Measurement Period is a
specified percentage of Measurement Period Total Return of the Company, as
described in the following table and could be met at the Threshold or Target
level:

                   
Performance Results
    Total Return per Year     Earned Percentage    
Below Threshold
Threshold
Between Threshold and Target
Target
    Below 7.5%
= 7.5%
> 7.5% but <15%
15%     0%
50%
Straight-line interpolation
100%    

Measurement Period Total Return: The Measurement Period Total Return will be
measured in accordance with the following formula:
(B*(1+C)/A) – 1, where A, B and C are determined as follows:
A = the volume weighted average price of a Unit during the twenty consecutive
trading days ending on the first day of the Measurement Period.
B = the volume weighted average price of a Unit during the twenty consecutive
trading days ending on the last day of the Measurement Period.
C = the number of additional Units that a holder of a Unit would own, if he
owned one Unit at the beginning of the Measurement Period, received
distributions on such Unit when paid to Unit holders, and reinvested such
distributions in Units at the closing price for the Units on the distribution
payment date throughout the Measurement Period.

 



--------------------------------------------------------------------------------



 



Exhibit 10.2
Form of Performance-Based Phantom Unit Award
Performance Period Total Return: The Performance Period Total Return will be
measured in accordance with the following formula:
(B*(1+C)/A)^(1/n) &3150; 1, where A, B, C and n are determined as follows:
A = the volume weighted average price of a Unit during the twenty consecutive
trading days ending on the first day of the Performance Period.
B = the volume weighted average price of a Unit during the twenty consecutive
trading days ending on the last day of the Performance Period.
C = the number of additional Units that a holder of a Unit would own, if he
owned one Unit at the beginning of the Performance Period, received
distributions on such Unit when paid to Unit holders, and reinvested such
distributions in Units at the closing price for the Units on the distribution
payment date throughout the Performance Period.
n = the number of Measurement Periods in the Performance Period.
II. Vesting
     Regular Vesting: The Phantom Units granted to you hereunder will vest in
three equal installments on each May 15 following the Grant Date, provided that
the Performance Goal for the applicable Measurement Period is met and approved
by the Committee, with the Earned Percentage of such Phantom Units dependent on
the level of achievement of the Performance Goal, as described in the table
above. The Earned Percentage of Phantom Units vesting if the Measurement Period
Total Return exceeds 7.5% but does not equal or exceed 15% would be determined
by straight-line interpolation. Any Phantom Units that have not vested as of
May 15 immediately following the end of the applicable Measurement Period would
be forfeited as of such date.
     Other Vestings: The effect of your death, disability, a Change in Control
or, if you are a Copano Operations employee who performs services for the
Company, failure to transfer your employment to the Company upon termination of
the Copano Operations Services agreement on the vesting of the Phantom Units
granted to you hereunder is described in Paragraph 3 of the Agreement.
     Bonus Units: If you are employed by the Company or an Affiliate on May 15,
2011, you will have an opportunity to earn additional bonus Units (“Bonus
Units”) of up to 50% of the number of Units subject to the Award. The number of
Bonus Units earned, if any, will be determined based upon the compounded annual
rate of Performance Period Total Return. You will earn no Bonus Units if the
compounded annual rate of Performance Period Total Return is 15% or less. You
will earn the maximum number of Bonus Units for which you are eligible hereunder
if the compounded annual rate of Performance Period Total Return is 22.5% or
more. The number of Bonus Units you will earn if the compounded annual rate of
Performance Period Total Return is between 15.01% and 22.5% will be determined
through straight-line interpolation. With respect to each Bonus Unit you earn
hereunder, the DER bookkeeping account established for you in connection with
the Award will also be credited with an amount equal to any cash distributions
made by the Company on a Unit during the Performance Period. Any Bonus Units
earned hereunder and any DERs related thereto will vest on May 15, 2011 and will
be paid to you in accordance with the provisions of Paragraph 4 of the
Agreement.

 



--------------------------------------------------------------------------------



 



Exhibit 10.2
Form of Performance-Based Phantom Unit Award
III. Settlement:
At the end of each Measurement Period and at the end of the Performance Period,
the Committee will review the results for the Measurement Period and the
Performance Period and approve those results in writing. Upon Committee
approval, subject to Paragraph 4 of the Agreement, the Company will settle the
Award in Units, net of taxes, or, in the discretion of the Committee, in cash or
any combination thereof.

 